Citation Nr: 0616548	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-00 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Character of discharge as a bar to Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, NV.

During the course of the current appeal, the appellant has 
had several representatives.  Since a declaration of 
representation in March 2005, he has been represented by a 
private attorney.

The appellant was scheduled for a personal hearing at the RO 
in August 2003; he indicated that he was then incarcerated 
and could not himself attend, but asked that he be continued 
(on the pending list for a hearing) after July 27, 2004 
(apparently the date of his anticipated parole/release).  

In January 2004, the RO received correspondence from the 
appellant to the effect that he wanted to have his name 
retained on the Board's Travel Board docket until such time 
as he was released from prison.  

Correspondence from the appellant dated in November 2004 was 
to the effect that his health was such that no halfway house 
would take him so he was still living in the prison hospital 
and would not be out until the expiration of his sentence in 
June or July 2005.

A new address was provided for/by the appellant in February 
2005; it is unclear whether this was in or outside the penal 
system.  

He was scheduled for another hearing before a Veterans Law 
Judge at the RO in March 2006 for which neither he nor his 
representative appeared.  However, it appears that the 
notification letter had been returned as undeliverable (at 
the new address), so he may have received no notice.  It is 
unclear why this occurred.

Also as noted above, during the course of the current appeal, 
the appellant has been incarcerated.  Since at least some 
recent correspondence to the appellant has been returned as 
undeliverable, it is conceivable that he is either 
again/still incarcerated or has moved or is otherwise 
indisposed, so the extent to which he has received timely 
current notice of pertinent regulations to include VCAA 
remains unclear.

He also provided the name of one or more physicians from whom 
he felt pertinent records would be obtained.  The RO 
endeavored to obtain these without success.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant was in the military from January 22, 1971 to 
July 13, 1972.  His discharge was under honorable conditions 
(upgraded).  The DD 214 and associated documents of record 
(including multiple folders of records), show that he was 
AWOL for an aggregate period of 334 days.
 
Under the relevant law, "[a] person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are 
predicated, has attained the status of appellant."  See 
Holmes v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar 
v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before 
applying for benefits, person must demonstrate by 
preponderance of evidence qualifying service and character of 
discharge)).  A "appellant" is "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002).

The specific issue involved in the appellant's claim is 
whether or not the character of his discharge from active 
service bars him from receiving VA benefits.  In pertinent 
part, 38 U.S.C.A. § 5303(a) (West 2002) provides that the 
discharge of any person from the Armed Forces on the basis of 
an absence without authority from active duty for a 
continuous period of at least 180 days if such person was 
discharged under conditions other than honorable, unless such 
person demonstrates to the satisfaction of the VA Secretary 
that there are compelling circumstances to warrant such 
prolonged unauthorized absence, shall bar all rights of such 
person under laws administered by the Secretary based upon 
the period of service from which discharged or dismissed, 
notwithstanding any action subsequent to the date of such 
discharge by a board established pursuant to 10 U.S.C. § 1553 
(West 2002).  See also 38 C.F.R. § 3.12(c)(6) (2005).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  Hardship or suffering incurred during 
overseas service, or as a result of combat wounds of other 
service-incurred or aggravated disability, is to be carefully 
and sympathetically considered in evaluating the person's 
state of mind at the time the prolonged AWOL period began.  
The existence of a valid legal defense that would have 
precluded conviction for absence without leave is also a 
factor to be used in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence. 
38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(c)(6)(i-iii) 
(2005).

Moreover, if it is established to the satisfaction of the 
Secretary that a person in the Armed Forces was insane at the 
time of the commission of the offense leading to the 
discharge, then such person will not be barred from receiving 
benefits administered by the Secretary based upon the period 
from which such person was separated.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b) (2005); see 38 C.F.R. § 
3.354 (2005) (defining insanity for purposes of determining 
cause of discharge from service).

Importantly, an honorable or general discharge awarded under 
one of the following programs does not remove any bar to 
benefits imposed by 38 C.F.R. § 3.12(c): (1) The President's 
directive of January 19, 1977, initiating further action with 
respect to Presidential Proclamation 4313 of September 16, 
1974, or (2) the Department of Defense's Special Discharge 
Review Program effective April 5, 1977, or (3) any discharge 
review program implemented after April 5, 1977, and not made 
applicable to all persons administratively discharged or 
released from active military, naval or air service under 
other than honorable conditions.  38 C.F.R. § 3.12(h) (2005).

As noted under 38 C.F.R. § 3.12(h), the appellant's upgraded 
discharge does not, in and of itself, remove a bar to 
benefits imposed by 38 C.F.R. § 3.12(c).  See also 38 
U.S.C.A. § 5303(a) (West 2002).  

It is argued that the appellant was insane at the time of the 
events in question, and that this would be borne out by the 
documentation of his actions during that time to include a 
suicide attempt, etc.  There is insufficient documentation to 
substantiate this claim at present.

In any event, the Board must determine whether there were 
compelling circumstances to warrant his prolonged 
unauthorized absence.

In that regard, the Board, however, is not required to simply 
accept the appellant's statements that he had compelling 
circumstances for a prolonged period of AWOL. See Lane v. 
Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003) (adjudicator 
permitted to look at totality of evidence rather than merely 
accepting whatever rationale a claimant might offer for 
periods of AWOL).

Further, the regulations state that the reasons which are 
"entitled to be given consideration when offered by the 
claimant include family emergencies or obligations, or 
similar types of obligations or duties owed to third 
parties."  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law. Regulations implementing 
the VCAA have been published. 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).   

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  

The appellant and his attorney have argued that sufficient 
attempts have not been made to acquire pertinent service 
records which could confirm his contention that he was not of 
sound mind at the time of his AWOL period.  

A review of the file shows that on several occasions, 
concerted attempts were made by the RO to obtain the 
designated pertinent records including from Letterman AMH 
without success.  He has indicated that records from the 
Presidio and elsewhere would support that he was mentally ill 
at the time.  These records have also not been otherwise 
forthcoming other than what is already in the file.

At this point, and recognizing an obligation to assist as 
best it can, nonetheless, the Board is loathe to know where 
else to turn for additional records as it appears that a 
number of avenues have been further pursued; and, it should 
be noted that considerable records are already in the file.  

In that regard, the United States Court of Appeals for 
Veterans Claims (Court) specifically addressed VA's duty to 
assist incarcerated appellants in Wood v. Derwinski, 1 Vet. 
App. 190 (1991) and Bolton v. Brown, 8 Vet. App. 185 (1995).  
In Wood, the Court first stated that, in situations where a 
appellant is incarcerated, "the opportunity for face to face 
assistance is greatly reduced, if not eliminated; the 
corollary of this is the necessity of ensuring that all VA 
written communication is helpful and clear in explaining to a 
appellant what evidence he needs together with advice and 
help in obtaining it."  The Court noted that while the duty 
to assist is not always a one-way street.  "If a appellant 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence. We do, however, 
caution those who adjudicate claims of incarcerated 
appellants to be certain that they tailor their assistance to 
he peculiar circumstances of confinement.  Such individuals 
are entitled to the same care and considerations given to 
their fellow appellants."  Wood, 1 Vet. App. at 193.

In Bolton v. Brown, 8 Vet. App. 185 (1995), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
situation in which the Board had remanded a case for a VA 
psychiatric examination.  Id. at 187.  Giving certain 
guidelines, the Court also indicated that, notwithstanding 
the duty to assist, VA is not authorized by statute or 
regulation to subpoena the warden of a state correctional 
facility and direct the release of the appellant from that 
facility.  Id.

The above cases address VA's duty to assist in the context of 
an incarcerated appellant's request for a VA examination in 
prison, but their principles apply to the instant case, where 
the incarcerated appellant requested a hearing.  VA is 
required to tailor its assistance to meet the particular 
circumstances of confinement, as such individuals are 
entitled to the same care and consideration given to their 
fellow appellants, and to ensure that the appellant is fully 
informed of the evidence needed to support his claim as well 
as the means and methods of providing this evidence.

The Board complied with these principles and fulfilled its 
duty to assist with regard to the appellant's request for a 
personal hearing.  In this case, the Board scheduled the 
appellant's hearing before a Veterans Law Judge, and sent him 
a letter about it.  That letter was to returned as 
undeliverable.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (where VA mails notice of denial of claim to the 
latest address of record, the presumption of administrative 
regularity attaches); YT v. Brown, 9 Vet. App. 195, 199 
(1996) (same rule applies to mailing of SOC).  Had it been 
received, the letter explained the precise manner in which 
the appellant could seek a postponement of the hearing in the 
event he was unable to attend, and the consequences of not 
attending the hearing.  Based on his prior communications, it 
would appear that the most recent hearing was scheduled for a 
time after which the appellant was scheduled to have been 
released from prison and thus would not be precluded from 
attending due to his incarceration.  [In Bolton, the 
appellant had indicated his incarceration would be a barrier 
to his attendance at or participation in the hearing.  As 
cited above, the appellant herein had so stated at the time 
of an earlier scheduled hearing at the RO before a Hearing 
Officer].  

In this situation, the appellant was apparently not informed 
of the hearing, and secondary thereto, the Board had no way 
of knowing that the appellant would be unable to attend the 
hearing or why.  Had the appellant indicated that he was not 
going to be released by that date, could not obtain some 
manner of temporary release, or could not participate in a 
hearing by electronic means, see 38 C.F.R. § 20.700(e) 
(2005), then VA could have taken additional action in 
furtherance of the appellant's request for a hearing.  

On review of the entire file, the Board finds that additional 
development is required.  Accordingly, the case is REMANDED 
for the following action:

1.  The appellant has the 
right to submit 
additional evidence and 
argument on the matter or 
matters the Board has 
remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 
(1999).

The appellant and his 
attorney should be asked 
to indicate, 
specifically, any 
evidence that is not of 
record and that has not 
been already sought after 
by the RO in various 
development attempts 
within and without the 
military system.  He and 
the RO should attempt to 
obtain all available 
documentation of all in-
service evidence with 
regard to his period of 
AWOL.  Additional 
information might be 
obtained from the 
appellant in that regard 
as well, i.e., from those 
who can verify his 
alleged suicide attempt, 
his behavior during that 
time, etc.  He should be 
again asked if there are 
any additional post-
service clinical records 
which might support his 
allegations of a past 
history (in service) of 
mental health issues.  
The RO should thereafter 
endeavor to assist in 
obtaining all such 
records.

2.  The appellant's 
current location should 
be confirmed, (perhaps 
via his lawyer if the 
appellant is not 
otherwise reachable); and 
he should be asked if he 
still desires a personal 
hearing.  If so, this 
should be facilitated 
within pertinent 
regulations; all 
attempted contacts should 
be fully documented in 
the file.

3.  The appellant's file 
should then be provided 
to a VA psychiatrist for 
an opinion as to whether 
there is any medical 
basis for finding that 
the appellant was insane 
during his period of AWOL 
in service.  In this 
regard, the examiner 
should make specific 
reference to 38 U.S.C.A. 
§ 5303(b) and 38 C.F.R. 
§ 3.354 which define 
insanity under these 
specific circumstances.

4.  The case should then 
be reviewed by the RO.  
If the decision remains 
unsatisfactory, a SSOC 
should be issued, and the 
appellant and his lawyer 
should be given a 
reasonable opportunity to 
respond.  The case should 
then be returned to the 
Board for further 
appellate review.  The 
appellant need do nothing 
further until so 
notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

